Case 9:18-cv-80176-BB Document 300-1 Entered on FLSD Docket 11/20/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/


                             DECLARATION OF DAVID J. WHITE

         1.      I am a Director with AlixPartners. I am over the age of 21 and I reside in Los

  Angeles, CA.

         2.      I make this declaration based on my personal knowledge.

         3.      In this case, acting at the direction of Dr. Wright, AlixPartners has collected data

  from over 20 electronic devices and has processed over 3.64 million documents from these

  devices.

         4.      One of those more than 20 devices is a Network-Attached Storage, or “NAS”

  device, which is a file-level computer data storage server typically connected to a computer

  network providing data access to a group of clients or other devices.

         5.      The NAS device is a Seagate BlackArmor NAS 400, which was assigned the

  control number E0025198 by my firm at the time of collection.

         6.      The NAS device has a total storage capacity of 12,000 GB (12TB) and was found

  to contain over 3,000 GB of stored data, under various group data shares.
Case 9:18-cv-80176-BB Document 300-1 Entered on FLSD Docket 11/20/2019 Page 2 of 3



         7.      Of these shared volumes, AlixPartners has processed all the data from the

  following:

                    a. “Craig” (29.8 GB);

                    b. “Craig Wright” (4.2 GB);

                    c. “Ramona” (0.040GB); and,

                    d. “Wiki” (0.001 GB).

         8.      Additionally, at the direction of counsel AlixPartners processed the data from the

  following “public” and “work” shares:

                    a. “Public,” all emails (22 GB) and multiple SMS files (0.26 GB) under the

                        “Craig” folder path and;

                    b. “Work,” all emails (27 GB) and all documents whose file names or folder

                        paths were responsive to the following 14 search terms (2.6 GB):

                              i.   Dave;
                             ii.   Kleiman;
                           iii.    DK;
                            iv.    W&K;
                             v.    WKID;
                            vi.    Conex;
                           vii.    Coinexch;
                          viii.    Coinexchange;
                            ix.    Coin-Ex;
                             x.    Coin-Exch;
                            xi.    Coin-Exchange;
                           xii.    coin ex;
                          xiii.     coin exch; and,
                          xiv.     coin exchange.

         9.      AlixPartners is unable to use complex Boolean search terms on the file contents,

  names and folder paths of the “work” or “public” data share in its current original format. To run

  such search terms, AlixPartners would have to first process the remaining 2,002 GB of data in the

  “work” data share and the 544 GB of data in the “public” data share and load the data to our

                                                      2
Case 9:18-cv-80176-BB Document 300-1 Entered on FLSD Docket 11/20/2019 Page 3 of 3



  electronic discovery software systems. Given the volume, the cost for the “work” data share is

  estimated to exceed $100,000 and the cost for the “public” data share is estimated to exceed

  $35,000.

           10.    AlixPartners did not process any of the data under the “video” data share, but it has

  prepared a listing of all files that are in the “video” data share and provided it to counsel for Dr.

  Wright. Multimedia files such as videos, do not contain text and are not readily searchable.

  Beyond reviewing the file names and paths, in order to discern their subject matter and content,

  each video would need to be manually reviewed. The folder contains approximately 5,000 files.

           11.    No additional shared volumes were found on the NAS, other than those described

  above.

           Pursuant to 28 U.S.C § 1746(2), I declare under penalty of perjury that my statement here

  is true and correct.



           Dated: November 20, 2019




                                                     3
